Case 18-12012-LSS    Doc 296-2     Filed 11/02/18   Page 1 of 3



                         EXHIBIT A

              [Outstanding Advertising Invoices]

          Advertising Type       Outstanding Amount
       Linear Advertising:         $5,861,931.30
       Digital Advertising:           $150,000.00
       Total                       $6,011,931.30
                           Case 18-12012-LSS            Doc 296-2       Filed 11/02/18              Page 2 of 3


OPEN ROAD FILMS OPEN AR - LINEAR
As of 9/11/2018



                                                                                     Invoice
CoCd     Company Name               Advertiser        Brand           Invoice Date   Number         Network   Org. Inv Amt Open Amount
  1302   Viacom International Inc   OPEN ROAD FILMS   HOTEL ARTEMIS   7/1/2018       CC18060971     CMC          204,635.80    204,635.80
  1302   Viacom International Inc   OPEN ROAD FILMS   HOTEL ARTEMIS   7/1/2018       CC18060972     CMC          148,750.00    148,750.00
  1302   Viacom International Inc   OPEN ROAD FILMS   HOTEL ARTEMIS   7/1/2018       M118061005     MTV           70,731.05     70,731.05
  1302   Viacom International Inc   OPEN ROAD FILMS   HOTEL ARTEMIS   7/1/2018       V118061134     VH1           78,103.95     78,103.95
  1302   Viacom International Inc   OPEN ROAD FILMS   HOTEL ARTEMIS   6/10/2018      NN18060031     NAN           54,897.25     54,897.25
  1302   Viacom International Inc   OPEN ROAD FILMS   HOTEL ARTEMIS   5/27/2018      NN18050461     NAN           93,852.75     93,852.75
  1302   Viacom International Inc   OPEN ROAD FILMS   HOTEL ARTEMIS   5/27/2018      CC18050577     CMC           92,864.20     92,864.20
  1302   Viacom International Inc   OPEN ROAD FILMS   HOTEL ARTEMIS   5/27/2018      V118050630     VH1           70,646.05     70,646.05
  1302   Viacom International Inc   OPEN ROAD FILMS   HOTEL ARTEMIS   5/27/2018      M118050661     MTV           99,268.95     99,268.95
  1302   Viacom International Inc   OPEN ROAD FILMS   SHOW DOGS       5/20/2018      TN18050016     N             44,755.05     44,755.05
  1302   Viacom International Inc   OPEN ROAD FILMS   SHOW DOGS       5/20/2018      NN18050045     NAN          265,614.80    265,614.80
  1302   Viacom International Inc   OPEN ROAD FILMS   SHOW DOGS       5/20/2018      V118050084     VH1          159,735.40    159,735.40
  1302   Viacom International Inc   OPEN ROAD FILMS   SHOW DOGS       5/20/2018      NK18050021     NIC        1,306,489.95 1,306,489.95
  1302   Viacom International Inc   OPEN ROAD FILMS   SHOW DOGS       5/20/2018      NT18050013     NTO           44,613.95     44,613.95
  1302   Viacom International Inc   OPEN ROAD FILMS   SHOW DOGS       4/29/2018      NK18040250     NIC          677,509.50    677,509.50
  1302   Viacom International Inc   OPEN ROAD FILMS   SHOW DOGS       4/29/2018      NT18040108     NTO           14,637.00     14,637.00
  1302   Viacom International Inc   OPEN ROAD FILMS   SHOW DOGS       4/29/2018      V118040559     VH1           52,764.60     52,764.60
  1302   Viacom International Inc   OPEN ROAD FILMS   SHOW DOGS       4/29/2018      NN18040422     NAN           83,735.20     83,735.20
  1302   Viacom International Inc   OPEN ROAD FILMS   SHOW DOGS       4/29/2018      TN18040142     N             14,494.20     14,494.20
  1302   Viacom International Inc   OPEN ROAD FILMS   MIDNIGHT SUN    4/1/2018       NK18030481     NIC           17,926.50     17,926.50
  1302   Viacom International Inc   OPEN ROAD FILMS   MIDNIGHT SUN    4/1/2018       NK18030482     NIC          930,954.00    930,954.00
  1302   Viacom International Inc   OPEN ROAD FILMS   MIDNIGHT SUN    4/1/2018       M218030612     MT2             7,721.40     7,721.40
  1302   Viacom International Inc   OPEN ROAD FILMS   MIDNIGHT SUN    4/1/2018       LG18030683     LOG           29,303.75     29,303.75
  1302   Viacom International Inc   OPEN ROAD FILMS   MIDNIGHT SUN    4/1/2018       NN18030863     NAN          236,118.95    236,118.95
  1302   Viacom International Inc   OPEN ROAD FILMS   MIDNIGHT SUN    4/1/2018       M118031010     MTV          340,000.00    340,000.00
  1302   Viacom International Inc   OPEN ROAD FILMS   MIDNIGHT SUN    4/1/2018       M118031011     MTV           93,432.00     93,432.00
  1302   Viacom International Inc   OPEN ROAD FILMS   MIDNIGHT SUN    4/1/2018       V118031152     VH1           56,821.65     56,821.65
  1302   Viacom International Inc   OPEN ROAD FILMS   MIDNIGHT SUN    4/1/2018       TN18030310     N            140,920.65    140,920.65
  1302   Viacom International Inc   OPEN ROAD FILMS   SHOW DOGS       3/25/2018      NK18030170     NIC          595,000.00    595,000.00
  1302   Viacom International Inc   OPEN ROAD FILMS   MIDNIGHT SUN    3/18/2018      CC18030093     CMC           32,739.45     32,739.45
  1302   Viacom International Inc   OPEN ROAD FILMS   MIDNIGHT SUN    3/18/2018      TC18030086     TVC           10,537.45     10,537.45
  1302   Viacom International Inc   OPEN ROAD FILMS   MIDNIGHT SUN    3/18/2018      VC18030032     VHR             6,354.60     6,354.60
  1302   Viacom International Inc   OPEN ROAD FILMS   MIDNIGHT SUN    3/4/2018       TV18030017     TVL           24,115.35     24,115.35
                                                                                     Sub Total                               6,100,045.40
                                                                                     Credits                                   238,114.10
                                                                                     Total Linear                            5,861,931.30
                    Case 18-12012-LSS           Doc 296-2        Filed 11/02/18     Page 3 of 3


OPEN ROAD FILMS OPEN AR - DIGITAL
As of 9/11/2018



                                                                                              Org. Inv   Open
CoCd     Company Name               Advertiser        Brand      Invoice Date   Network       Amt        Amount
1302     Viacom International Inc   OPEN ROAD FILMS   SHOW DOG   4/30/2018      NIC            34,123.03   34,123.03
1302     Viacom International Inc   OPEN ROAD FILMS   SHOW DOG   4/30/2018      NKM            20,877.38   20,877.38
1302     Viacom International Inc   OPEN ROAD FILMS   SHOW DOG   5/31/2018      NIC            57,394.51   57,394.51
1302     Viacom International Inc   OPEN ROAD FILMS   SHOW DOG   5/31/2018      NKM            37,605.08   37,605.08
                                                                                Total Digital             150,000.00
